Citation Nr: 1827375	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14 28 027		DATE
		

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia, status post meniscectomy.

2.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


ORDER

For the entire period of appeal, a rating in excess of 10 percent for left knee chondromalacia under Diagnostic Code 5259-5260 is denied.

For the entire period of appeal, a separate rating of 20 percent for left knee chondromalacia under Diagnostic Code 5258 is granted.

For the entire period of appeal, a rating in excess of 10 percent for right knee chondromalacia under Diagnostic Code 5259-5260 is denied.

For the entire period of appeal, a separate rating of 20 percent for left knee chondromalacia under Diagnostic Code 5258 is granted.

For the entire period of appeal, a rating in excess of 70 percent for PTSD is denied.


FINDINGS OF FACT

1.  For the entire period of appeal, the left knee disability is manifested by pain, frequent episodes of "locking" pain, edema, and flexion limited to no more than 110 degrees.  The right knee disability does not show evidence of ankylosis, recurrent subluxation or lateral instability, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

2.  For the entire period of appeal, the right knee disability is manifested by pain, frequent episodes of "locking" pain, and flexion limited to no more than 110 degrees.  The right knee disability does not show evidence of ankylosis, recurrent subluxation or lateral instability, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

3.  For the entire period of appeal, the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and a social impairment with deficiencies in most areas.

4.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

5.  Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation, and the current bilateral hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.

6.  Tinnitus did not first manifest during active service and has not been continuous since service separation, and any current tinnitus did not manifest to a degree of 10 percent within one year of service separation and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259-5260 (2017).

2.  The criteria for the assignment of a separate rating of 20 percent for the left knee chondromalacia under Diagnostic Code 5257 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for the assignment of a rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259-5260 (2017).

4.  The criteria for the assignment of a separate rating of 20 percent for the left knee chondromalacia under Diagnostic Code 5257 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2017).

5.  The criteria for the assignment of a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from November 1972 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2013 decision granted service connection for the bilateral knees, assigning 10 percent ratings effective August 21, 2012, and denied service connection for bilateral hearing loss and tinnitus.  The August 2013 decision granted service connection for PTSD, assigning a 70 percent rating effective November 21, 2012.  

In September 2016, the Board determined that the effective date for the left knee disability should be December 19, 2002, and remanded the issues for further development.  The AOJ was instructed to schedule the Veteran for VA audiological, knees, and PTSD examinations, and obtain updated VA treatment records.  VA treatment records have since been associated with the claims file, and attempts were made to contact the Veteran regarding VA examinations.  Messages were left on December 14, December 15, and December 16, 2016, and a letter was sent on December 16, 2016 requesting that the Veteran contact the Buffalo VA clinic to schedule an appointment by December 30, 2016.  No response was received.  The Veteran was again notified of VA attempts to contact him, and his failure to respond, in a Supplemental Statement of the Case (SSOC) that was sent to the Veteran and his representative in January 2017, and no response has been received.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

1.  Increased ratings for the bilateral knees

The Veteran contends that his knees are worse than they are currently rated.  His symptoms include arthritis, instability, and pain on flexion beginning at a point that supports higher ratings in both knees.  See the August 2013 notice of disagreement, June 2014 statement in lieu of VA Form 9.

Rating criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 Note 1.

Analysis

In this case, the Veteran's knees are each rated under Diagnostic Code 5259-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicates that semilunar cartilage removal (Diagnostic Code 5259) was rated under the criteria for limitation of leg flexion (Diagnostic Code 5260).  In the July 2013 rating decision, the RO indicated that the 10 percent ratings were based on painful motion of the knee and symptomatic residuals of semilunar cartilage removal.

After careful review, the Board finds that for the increased rating period, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the right and left knee disabilities under Diagnostic Code 5259-5260.  For a 20 percent rating, there must be evidence that flexion is limited to 30 degrees.  Here, the evidence shows that for the entire period of the appeal, flexion is limited to no more than 110 degrees bilaterally.  

VA treatment records indicate that the Veteran had x-rays of the knees in October 2002, which were normal bilaterally.

In January 2003, the Veteran reported bilateral knee pain.  He indicated that he had trouble going up and down stairs, and that his left knee locked at times.  On examination, the left knee had flexion to 125 degrees and zero degrees of extension.  There was no edema or erythema, but there was tenderness to palpation.  The Veteran was found to have bilateral knee pain secondary to chondromalacia and possible component of traumatic arthritis.  He had a steroid injection in each knee joint, which was repeated in March 2003.  In September 2003, the Veteran requested repeat steroid injections, which he was given.  He was noted to have marked patella crepitus and pain with patella grind.  

In February 2006, the Veteran was noted to have chronic knee problems, but no acute changes or acute neurologic deficits.  

In September 2008, the Veteran reported continued chronic knee pain.  He was noted to have had bilateral arthroscopies in the past.  In November 2008, the Veteran stated that he had the most trouble with his knee pain during November and December.  He was noted to rise slowly from a chair and walk with a slightly antalgic gait.  Neither knee showed effusion, erythema, or warmth.  There was tenderness bilaterally, but the lateral collateral ligaments were stable, there was no laxity on anterior drawer, and the patella moved smoothly in the patellar notch on flexion and extension.  X-rays were normal bilaterally.

The Veteran was afforded a VA examination of the knees in June 2013.  He reported having chronic bilateral knee pain, which flared with use and weather changes.  He indicated that his knees would give out and that he used Lortab for pain.  Range of motion measurements showed 120 degrees of flexion with objective evidence of painful motion at 110 degrees and zero degrees of extension without objective evidence of painful motion in both knees.  Ranges of motion remained the same after repetitive-use testing with three repetitions of movement, however, the Veteran had bilateral weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran knees also had tenderness or pain to palpation.  Muscle strength and joint stability testing was normal bilaterally and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had bilateral meniscal tears and frequent episodes of joint "locking."  Both knees had a 1 centimeter arthroscopy scar.  The Veteran did not use any assistive devices.  X-rays did not show any degenerative or traumatic arthritis, patellar subluxation, or any other significant finding.  There was no evidence of interval soft tissue swelling, osteopenia, fracture deformity, intra-articular loose body, chondrocalcinosis, or joint effusion in either knee, and there was no progressive change at either knee compared with images from October 2008.  The examiner diagnosed bilateral meniscal injury with chondromalacia.  

In a February 2014 VA appointment, the Veteran was noted to have last been seen in December 2008.  He reported having bilateral knee pain, left greater than right.  Both knees had decreased ranges of motion with pain on movement.  There was no edema or erythema.  Later that month, the Veteran reported that his left knee pain had increased, and that it had locked on him and he fell.  His left knee was noted to have edema and both knees had pain with palpation of the right and left medial joint line.  In June 2014, the Veteran reported that both knees locked and gave out, with intermittent episodes of edema.  His gabapentin was increased and an MRI was ordered; however, the Veteran did not return phone calls or a letter sent to him to schedule the MRI.  In November 2014, the Veteran reported that his left knee pain was worse.  He declined a cortisone injection.  On examination, the left knee did not have edema or erythema, but he had pain with range of motion and pain on palpation of the mid-patella and pain with medial and lateral stress.  An MRI was again ordered, which showed a tear of the medial meniscus posterior horn, chondro thinning in the periphery of the medial compartment with a small subchondral cyst, shallow chondral fissure of the patellar median ridge, and a low-grade partial thickness interstitial tear at the medial aspect of the distal quadriceps tendon.

In May 2015, the Veteran had a VA physical therapy consultation.  He reported that his left knee pain was an 8 in severity (on a scale of 1 to 10), and was constant and dull-to-sharp.  He was noted to have a functional active range of motion with pain throughout movement and toward the end range of extension and flexion.  Strength was a 3 (out of 5) secondary to pain upon resistance.  There was tenderness to the medial joint line and medial patella edge, and decreased stability to the left lower extremity with pain.  The physical therapist indicated that the Veteran presented with signs and symptoms suggestive of chronic left knee internal dysfunction.  He was instructed on a home exercise program and referred to orthopedics for a knee brace.  In June 2015, the Veteran had a left knee cortisone injection.  In December 2015, the Veteran had another left knee cortisone injection.  He was scheduled for a left knee arthroscopy in February 2016, which was canceled due to uncontrolled diabetes (elevated A1C).

In September 2016, the Veteran indicated that his left knee pain had progressed.  It "locks out" and he fel down a flight of stairs as a result of the knee giving out.  X-rays showed minimal osteoarthritic changes of the left medial and patellofemoral compartments, and minimal left medial compartment chondrocalcinosis.    

The Board finds that the Veteran's bilateral knee disabilities have been manifested by pain, pain on palpation, and flexion limited to no more than 90 degrees.  Such limitation of flexion warrants no more than 10 percent disability ratings for the right and left knee disabilities under Diagnostic Code 5259-5260.  At no point during the period of appeal has the Veteran been found to have flexion limited to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5259-5260.  

The Board has considered whether higher disability ratings are warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  However, the 10 percent ratings for the knee disabilities under Diagnostic Code 5259-5260 contemplate the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Additionally, the VA examiner specifically performed repetitive testing, and found that there was no additional loss of range of motion with repetition in either knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of a higher rating than the 10 percent ratings already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased rating may be assigned under other diagnostic codes for this period of the appeal, and finds that the Veteran clearly does not have ankylosis to warrant a separate rating under Diagnostic Code 5256 (ankylosis), and there is no evidence of recurrent subluxation or lateral instability, limitation of extension, malunion of the tibia and fibula, or genu recurvatum to warrant separate ratings under Diagnostic Codes 5257 (recurrent subluxation or lateral instability), 5261 (dislocated cartilage), 5262 (malunion of the tibia and fibula), or 5263 (genu recurvatum).  

However, for both of the periods of appeal (from December 19, 2002, for the left knee and from August 21, 2012, for the right knee), the bilateral knee disabilities have manifested by symptoms of frequent episodes of "locking" pain to warrant separate 20 percent ratings under Diagnostic Code 5258.  As discussed above, the Veteran reported in January 2003 that his left knee locked, in the June 2013 VA examination report the Veteran was noted to have frequent episodes of locking pain bilaterally, and since February 2014 the Veteran has consistent reported left knee locking and edema.  Affording the Veteran the benefit of the doubt, separate 20 percent ratings for frequent episodes of "locking" under Diagnostic Code 5258 are warranted.

Although separate ratings under Diagnostic Codes 5258 and 5259-5260 can constitute impermissible pyramiding, the Board finds that in this case separate ratings under Diagnostic Code 5258 are not precluded.  See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (November 29, 2017).  Under Diagnostic Code 5259-5260, the Veteran is compensated for painful motion of the knees.  The Board finds that separate ratings under Diagnostic Code 5258 for the bilateral knee disabilities is warranted for the Veteran's other reported symptoms, including locking and effusion.

In sum, the preponderance of the evidence is against the award of ratings in excess of 10 percent for the Veteran's bilateral knee disabilities for both of the periods of appeal under Diagnostic Code 5259-5260.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  However, separate 20 percent ratings for the bilateral knee disabilities under Diagnostic Code 5258 are warranted for both periods of appeal.

2.  Increased rating for PTSD

The Veteran contends without further elaboration that a rating in excess of 70 percent for his PTSD is warranted.  See the December 2013 notice of disagreement.

Rating criteria

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Board notes that the DSM-5 states that it was recommended that the use of Global Assessment of Functioning (GAF) scores be dropped for several reasons, including their conceptual lack of clarity and questionable psychometrics in routine practice.  The Board recognizes the Court's holding in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) regarding the importance of GAF scores; however, as the medical community has determined that GAF scores are an unreliable measure of a psychiatric disability, the Board will not afford any GAF scores mentioned in the record any probative value in cases where the DSM-5 applies.  See also Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. February 23, 2018) (finding that the Board provided an inadequate statement of its reasons or bases for relying on GAF scores in its decision when the appeal was certified after August 4, 2014, and the DSM-5 applied to the claim).  In this case, the Veteran's appeal was certified to the Board on August 5, 2014.  As such, the DSM-5 applies and the Board will not afford GAF scores any probative value.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Analysis

The Board finds that for the entire period of appeal, the Veteran's PTSD more closely approximates the criteria for a 70 percent rating, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent under Diagnostic Code 9411.

In a June 2013 VA PTSD examination, the Veteran reported that he had no friends or social life outside of his immediate family.  He was divorced and had a 21-year-old son with whom he had a distant relationship.  He also had no interest in any hobbies or leisure pursuits.  The Veteran had an Associate's Degree in applied science and a certification as an x-ray technician, but was not currently employed.  He had worked as a construction worker, police officer, and handyman in the past, and his most recent job had been as a handyman a few months prior.  He was also actively involved with AA and his polysubstance dependence was in sustained full remission.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  Other symptoms included crying spells, guilt, loss of usual interests, and diminished sense of pleasure.  The Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran's PTSD and depressive disorder symptoms caused occupational and social impairment with deficiencies in most eras, such as work, school, family relations, judgment, thinking and/or mood.

VA treatment records indicate that in February 2014, the Veteran reported symptoms of dreams and nightmares that "come and go."  He declined a prescription for trazadone, as it made him "loopy."  He reported that he was taking Ambien to help with sleep.  In an appointment two weeks later, the Veteran reported that he did not think therapy was helpful and declined a referral to behavior health for a follow-up.  He declined any intervention with medication.  He denied having any homicidal or suicidal ideations.

In a May 2015 primary care appointment, the Veteran reported having anxiety that came and went, which was "nothing he can not handle."  He again indicated that he did not wish to talk about it, took no medication, and declined a referral to behavioral health.

The Board finds that the weight of the evidence shows that the Veteran's symptoms more nearly approximate that of occupational and social impairment with deficiencies in most areas, which warrants a 70 percent rating under Diagnostic Code 9411.  The Board finds that the Veteran's symptoms have not been of such frequency and severity to result in total occupational and a social impairment to warrant a 100 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, the June 2013 VA examiner noted that the Veteran maintain relationships with his family members, was capable of handling his finances, and regularly attended AA meetings.  The examiner did not find the Veteran to have symptoms including impaired judgment, suicidal ideation, spacial disorientation, or memory impairment.

The symptoms that the Veteran has experienced during the period of appeal include depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  Other symptoms included crying spells, guilt, loss of usual interests, and diminished sense of pleasure.  However, those symptoms are not of such frequency and severity to result in total occupational and a social impairment to warrant a 100 percent rating under Diagnostic Code 9411.  Specifically, as discussed above, the Veteran maintained relationships with his family members, had an Associate's Degree and x-ray technician certification, had worked only a few months prior to the examination, and was capable of managing his financial affairs.

There is no doubt the Veteran has had serious symptoms.  The Board is cognizant of the VA examiner's finding that the Veteran neglected his personal appearance and hygiene.  However, a 100 percent rating requires total occupational and social impairment.  As discussed above, the Veteran's symptoms do not reflect total social impairment, as he has maintained his familial relationships, obtained an education, and worked at various jobs.  Moreover, the fact that the Veteran is already rated at 70 percent reflects that his symptoms are quite severe.  The Board finds that the Veteran's symptoms have not been of such a level to be akin to total occupational and social impairment.  While the Veteran clearly has occupational and social impairment, the fact that he is able to retain relationships with his family (even though at times those relationships are strained), attend to his finances, and successfully engage in the AA recovery process reflects he does not have total impairment.  While he has several symptoms from his PTSD that impact his functioning, none of them are like or similar to the type, degree, or effects suggested by those listed in the criteria for total occupational and social impairment.  

The Board finds it significant that the symptoms suggested in such a rating reflect extremely impaired functioning by noting the symptoms are "persistent" "grossly inappropriate" and the criteria even cites symptoms such as inability to perform minimal hygiene and memory loss for one's own name.  While the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The use of the word total reflects the symptoms should be of such frequency or severity to entirely impair one's ability to work and have social interactions.  The Veteran has significant symptoms; however, they have not been shown to be akin to such a level of severity.  As such, the Board does not find that the Veteran's symptoms are of such frequency, severity, and duration that they result in total occupational and social impairment.

Accordingly, the Board does not find that the Veteran's symptoms are of such frequency, severity, and duration that they result in total occupational and social impairment to warrant a higher 100 percent evaluation at any point during the period of appeal.

3.  Service connection for bilateral hearing loss and tinnitus

The Veteran contends that he has hearing loss and tinnitus due to service.  He asserts that in-service audiological examinations show hearing loss upon separation and that he has experienced recurrent tinnitus since service.  See the November 2012 statement.

Law and regulations

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

Hearing loss

The Veteran currently has a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  In February 2015, the Veteran was afforded a VA audiological examination, which reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
55
LEFT
20
20
20
15
45

The Veteran's speech recognition score using the Maryland CNC Test was 88 percent in the right ear and 90 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The preponderance of the evidence, however, establishes that the bilateral sensorineural hearing loss is not due to or related to service, to include noise exposure in service.  

The Veteran's November 1972 audiogram, conducted upon enlistment into the Army, reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
10
LEFT
5
0
0
--
10

The Veteran's ears and ear drums were noted to be normal upon entrance to service, and he denied having any ear trouble or hearing loss in a report of medical history.  Service treatment records (STRs) are silent for complaints, diagnosis, or treatment of hearing loss during service.  

In a March 1975 separation examination, the following puretone thresholds, in decibels, were noted:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
10
LEFT
5
0
0
--
5

Thus, neither ear demonstrated the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability at the time the Veteran separated from service.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels).  

There is also no medical evidence showing symptoms or a diagnosis of sensorineural hearing loss within one year from service separation in March 1975 to establish presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309(a).  Rather, the earliest evidence of hearing loss was the Veteran's claim for compensation, which he filed in November 2012.  This claim was filed approximately 37 years after the Veteran separated from service.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  While the Veteran has provided testimony as to continuous decreased hearing, the record does not support his assertions regarding the etiology of the hearing loss.  The weight of the evidence shows that there were no chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service.  The March 1975 service separation examination shows that the Veteran did not have any hearing loss for VA purposes upon separation from active service.  The STRs do not document hearing loss symptoms or complaints, and the Veteran did not report having any ear trouble or hearing loss in his separation examination.  In VA treatment records dated in September 2008 and November 2013, the Veteran denied having any hearing loss.  Furthermore, in the June 2013 VA examination, the Veteran stated only that he "noticed his hearing decline gradually over several years," and 37 years passed between the Veteran's discharge from service and the first objective evidence of hearing loss documented in a June 2013 VA examination.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the competent and credible evidence does not establish chronic and continuous symptoms of bilateral hearing loss in service or continuously after service.  The STRs do not document any complaints of hearing loss.  The Veteran has not provided any lay evidence that documents continuous hearing loss symptoms since service; he has only asserted that the current hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptom since service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active service.  As noted above, the Veteran himself has asserted only that his hearing loss has gradually declined over "several years" and the June 2013 VA examiner noted that the Veteran was not at least as likely as not caused by or a result of an event in military service.  The rationale was that the Veteran's hearing was normal at separation and he had a history of occupational noise exposure as a civilian including as a police officer and doing roofing and siding.

The Board remanded the issue to schedule the Veteran for another VA audiological examination and obtain a more thorough medical opinion on the etiology of the Veteran's current hearing loss.  However, as noted above, the Veteran failed to respond to VA's multiple attempts to schedule him for an examination.  As such, the Board must rely on the evidence of record.  38 C.F.R. § 3.655.  There is no medical evidence of record, VA or private, showing that the Veteran's current hearing loss is related to his military service.  Additionally, neither the Veteran nor his prior attorney has alluded to the existence of any such evidence.  

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and that he is sincere in his belief that his hearing loss is related to the noise he heard in service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for hearing loss.  The Board has weighed the evidence of record, and finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Tinnitus

The Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He competently and credibly reports experiencing tinnitus.  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established.  

However, the evidence of record is insufficient to establish a nexus between current tinnitus and service.  STRs, including the separation from service examination, do not document any complaints, symptoms, or findings of tinnitus.  There is no documented complaint or finding of tinnitus until Veteran's November 2012 claim for compensation, which was filed approximately 37 years after the Veteran separated from service.    

Moreover, in the June 2013 VA examination, the Veteran indicated that he could not specify a particular incident that occurred, but that he thought the tinnitus began sometimes while in service and attributed it to helicopter noise.  The examiner indicated that the tinnitus was less likely than not caused by or a result of military noise exposure because there was no evidence of acoustic trauma during service based on normal hearing acuity at separation.  The Veteran also had a history of occupational noise exposure as a civilian.

The Board finds the medical evidence generated at the time of the Veteran's period of service to be highly probative.  These records were created contemporaneously with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  Furthermore, while the Veteran has made statements alleging a nexus in connection with his current claim, he has also supplied contradictory statements in various VA treatment records.  Specifically, in treatment records dated in September 2008, November 2013, and February 2014, the Veteran denied having any tinnitus.  Finally, no competent and credible opinion connecting tinnitus to service is offered by any medical professional.

The Board recognizes that the Veteran's belief that his tinnitus his related to service is potentially competent opinion evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the question of a nexus in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the Veteran is not reporting an observed cause and effect relationship; he is noting established facts (noise, current diagnosis) and drawing a reasoned conclusion.  Unfortunately, he lacks the specific knowledge and training that would inform such reasoning and permit a competent opinion on the etiology of a disease that arose quite remotely from the potential injury.  Moreover, as stated above, he has made contradictory statements about the onset of his tinnitus, denying that it existed in September 2008, November 2013, and February 2014.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the tinnitus is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Richard F. Williams, Attorney at Law



Department of Veterans Affairs


